DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Thumm et al., US PGPub 2017/0073191.

    PNG
    media_image1.png
    399
    450
    media_image1.png
    Greyscale

Regarding claim 1, Thumm et al. discloses an elevator safety gear trigger and reset system (see fig 1-2) comprising a synchronization shaft (202) rotatably supported on an elevator car frame (lift car, described not shown), the synchronization shaft (202) being operatively connected to at least one safety gear (100), a lever (204) attached to the synchronization shaft (202), an electromagnet (300) operatively 
Regarding claim 2, Thumm et al. discloses the elevator safety gear trigger and reset system according to claim 1, wherein the resetting means (500) is formed of an actuator (501) operatively connected to the synchronization shaft (202).
Regarding claim 3, Thumm et al. discloses the elevator safety gear trigger and reset system according to claim 2, wherein the actuator (501) produces a linear (see fig 1 vs 2) or a rotational movement which is converted into a rotational movement (about pivot on left in fig 1,2) of the synchronization shaft (202) in order to rotate the synchronization shaft (202) back to the first position (fig 1).
Regarding claim 5, Thumm et al. discloses the elevator safety gear trigger and reset system according to claim 1, wherein the spring means (205) is operatively connected between the car frame (hatched lines below spring) and the lever (204).

Regarding claim 15, Thumm et al. discloses an elevator (lift installation) comprising an elevator car (lift car) surrounded by a car frame (hatched lines in fig 1) moving upwards and downwards on guide rails (see [0029]) in an elevator shaft, at least one safety gear (100) supported on the car frame (as described above) and acting on the guide rail (as described above), wherein an elevator safety gear trigger and reset system according to claim 1 is arranged in connection with the car frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thumm et al. in view of Zimmerli, US PGPub 2017/0355563.
Regarding claim 4, Thumm et al. discloses the elevator safety gear trigger and reset system according to claim 1, wherein the spring means (205) acts on the synchronization shaft (202) in a first action point (connection between 203 and 202) and the resetting means (500) acts on the synchronization shaft (202).  Thumm et al. does not specify that the resetting means acts on the synchronization shaft at a second point being an axial distance from the first action point.    

    PNG
    media_image2.png
    300
    508
    media_image2.png
    Greyscale

Zimmerli teaches a similar elevator support actuator system wherein the actuator (15) and spring (12) are connected to the lever (13) at separate axially spaced locations.  It would have been obvious to provide the connection described by Zimmerli to the system disclosed by Thumm et al.  in order to simplify the connection means and allow for independent replacement of components to simplify maintenance operations.

Allowable Subject Matter
Claims 7-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-14 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 7, including every 
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654